           Case 1:20-cv-08721-ER Document 16 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GABINO GENAO,

                             Plaintiff,

              v.                                                        ORDER

CITY OF NEW YORK; CAPTAIN SMITH;                                  20 Civ. 8721 (ER)
CAPTAIN ANDERSON; WARDEN WALKER;
ADJUDICATION CAPTAIN; OSIU CHIEF
JOHN DOE; CORRECTION OFFICER
SMART; ESH DEPUTY OF SECURITY RENÉ,

                             Defendants.



RAMOS, D.J.

        On December 15, 2020, Gabino Genao brought this action, pro se, pursuant to 42 U.S.C.

§ 1983, alleging that the City of New York (the “City”) and several members of the correctional

staff officers violated his constitutional rights while he was detained on Rikers Island. Doc. 1.

On February 16, 2021, Genao requested assistance challenging denial of requests he had made

under the New York Freedom of Information Law (“FOIL”). Doc. 15. However, any challenge

to a final denial of a FOIL request must be raised by Article 78 petition in New York State

Supreme Court. N.Y. Pub. Off. § 89(5)(d)(i); C.P.L.R. § 7801 et seq.; Papay v. Haselhuhn, No.

07 Civ. 3858 (LAP), 2010 WL 4140430, at *8 (S.D.N.Y. Oct. 21, 2020) (“Plaintiff's next step,

after following the appeal procedures outlined in FOIL itself, would be to seek review pursuant

to Article 78.”).

        Genao’s request for assistance is therefore denied.

        It is SO ORDERED.

Dated: February 17, 2021
       New York, New York                                  _______________________
                                                             Edgardo Ramos, U.S.D.J.
